Citation Nr: 1429349	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2012, the Veteran cancelled a Board hearing scheduled for April 2012.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is related to in-service noise exposure.

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral sensorineural hearing loss.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 
38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).  
Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to his exposure to noise from the heavy volume of small arms fire on the firing range and infiltration course, as well as the various forms of pyrotechnics used in combat infantry training, while assigned as a drill instructor during active military duty.

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes during active duty and at the time of the Veteran's separation.  However, the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he served as an Infantry Indirect Crewman.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran was afforded a VA audiology examination in February 2009.  The Veteran reported noise exposure in the military from rifles and machines, while performing duties as a drill sergeant on the rifle range.  He also reported recreation noise exposure while hunting, but denied occupational noise exposure.  He complained of difficulty hearing speech in environments with background noise, and reported poorer hearing in the left ear since his time in the military.  He also reported that his tinnitus may have started during his active duty.  He was diagnosed with sensorineural hearing loss bilaterally.  The examiner opined, with no rationale, that the Veteran's tinnitus was at least as  likely as not caused by or a result of military noise exposure.  However, she opined that, given his normal hearing on an April 1969 discharge audiogram, the Veteran's current hearing impairment was not caused by or a result of military noise exposure.  She also noted that the Veteran's hearing thresholds at discharge were not significantly poorer than hearing thresholds at induction.

As noted above, there is no evidence of hearing loss for VA compensation purposes in service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  
38 C.F.R. § 3.303(d).  The February 2009 examiner did not provide an opinion as to whether the currently diagnosed bilateral sensorineural hearing loss, identified after service, is related to a disease or injury, including noise exposure, in service.  Therefore, the Board finds that the opinion is inadequate for evaluation purposes.  

The February 2009 examiner's opinion is also inadequate for another reason.  In this regard, the Veteran has reported that he was required to continue his duties as a drill instructor for at least three months after his April 1969 discharge examination, and that during those addition three months of active duty service, he continued to be exposed to noise on the rifle range and infiltration course.  See August 2010 and March 2012 statements from the Veteran.  The February 2009 examiner did not consider this history of additional in-service noise exposure when rendering her negative opinion.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also notes that the examiner opined that it is as likely as not that the Veteran's reported tinnitus is related to his history of military noise exposure.  However, she provided no explanation for why the Veteran's tinnitus would be related to his military noise exposure, but not his hearing loss.  Therefore, the Board finds that the February 2009 VA examiner's opinion lacks probative value, and would not be a sufficient to basis upon which to deny service connection

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements and on VA examination that he was exposed to noise from small arms fire on the firing range and infiltration course, as well as the various forms of pyrotechnics used in combat infantry training, while assigned as a drill instructor during active military duty.
, during active duty.  In addition, family members have submitted statements indicating that the Veteran has had problems hearing for many years (since at least 1970).  See lay statements submitted in October 2008.  Therefore, the Board finds the Veteran's reports and the supportive lay statements credible.  He has also provided competent evidence of a continuity of symptomatology.  See August 2008 statement from the Veteran, April 2009 notice of disagreement, October 2009 substantive appeal, August 2010 statement from the Veteran, September 2010 Form 646, and March 2012 statement from the Veteran.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss for many years after active duty, and the February 2009 VA examiner provided an opinion against the claim.  However, as noted above, the Board finds the February 2009 examiner's opinion to be lacking in probative value and inadequate for evaluation purposes.  Moreover, the evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


